 Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 1 of 13 Page ID #:1



1    Youssef H. Hammoud (SNB: 321934)
     L. Tegan Rodkey (SBN: 275830)
2
     PRICE LAW GROUP, APC
3    6345 Balboa Blvd, Suite 247
     Encino, CA 91316
4
     T: (818) 600-5596
5    F: (818) 600-5496
     E: youssef@pricelawgroup.com
6
     E: tegan@pricelawgroup.com
7    Attorneys for Plaintiff,
     Carlos Bermudez Jr
8
9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     CARLOS BERMUDEZ JR,                       Case No.: 2:21-cv-02801
12
13               Plaintiff,                    COMPLAINT AND DEMAND FOR
                                               JURY TRIAL FOR VIOLATIONS
14         v.                                  OF:
15
     MIDLAND FUNDING LLC,                      1. CCRAA, Cal. Civ. Code § 1785 et
16                                                seq.
17               Defendant.                    2. FAIR DEBT COLLECTION
                                                  PRACTICES ACT [15 U.S.C. §
18                                                1692 et seq.]
19                                             3. RFDCPA, Cal. Civ. Code § 1788 et
                                                  seq.
20
21
22
                   COMPLAINT AND DEMAND FOR JURY TRIAL
23
24         Plaintiff Carlos Bermudez Jr (“Plaintiff”), through his attorneys, alleges the
25
     following against Midland Funding LLC (“Midland” or “Defendant”).
26
     ///
27
28   ///
                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -1-
 Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 2 of 13 Page ID #:2



1                                  INTRODUCTION
2
      1. Count I of Plaintiff’s Complaint is based upon the Consumer Credit Reporting
3
4        Agencies Act (“CCRAA”), Cal. Civ. Code § 1785 et seq, which regulates

5        credit reporting agencies and furnishers of information from reporting
6
         incomplete or inaccurate information on a consumer’s credit report.
7
8     2. Count II and III of Plaintiff’s Complaint is based upon the Fair Debt Collection
9        Practices Act (“FDCPA”), 15 U.S.C. § 1692 and the Rosenthal Fair Debt
10
         Collection Practices Act (“RFDCPA”), Cal. Civ. Code § 1788, which prohibits
11
12       debt collectors from engaging in abusive, deceptive and unfair practices in
13       connection with the collection of consumer debts.
14
      3. Plaintiff alleges as follows upon personal knowledge as to himself and his own
15
16       acts and experiences, and, as to all other matters, upon information and belief,
17       including investigation conducted by his attorneys.
18
                              JURISDICTION AND VENUE
19
20    4. Jurisdiction of the court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692.
21
      5. Supplemental jurisdiction of the court arises under 28 U.S.C. § 1367 as the
22
         state law claims are so related to the claims in the action within such original
23
24       jurisdiction that they form part of the same case or controversy under Article
25
         III of the United States Constitution.
26
27
28
                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -2-
 Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 3 of 13 Page ID #:3



1          6. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part
2
              of the events or omissions giving rise to the claim occurred in this District.
3
4          7. Defendant transacts business here; therefore, personal jurisdiction is

5             established.
6
                                               PARTIES
7
8          8. Plaintiff Carlos Bermudez Jr is a natural person residing in California.
9          9. Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1785.3(b) and 15
10
              U.S.C. § 1692(a)(3).
11
12         10.Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
13         11.Defendant is a “person” as defined by Cal. Civ. Code § 1785.3(j).
14
           12.Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
15
16         13.Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
17         14.Defendant Midland’s principal purpose is the collection of debts. Defendant’s
18
              principal place of business is located in San Diego, CA and can be served
19
20            through its agent for service of process, CSC – Lawyers Incorporating Service,
21
              located at 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833.
22
           15.Defendant acted through its agents, employees, officers, members, directors,
23
24            heirs, successors, assigns, principals, trustees, sureties, subrogees,
25
              representatives, and insurers.
26
     ///
27
28
                                                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  -3-
 Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 4 of 13 Page ID #:4



1                               FACTUAL ALLEGATIONS
2
                               A. CITIBANK ACCOUNT
3
4     16. In or around October 2009, Plaintiff opened a credit card account (the

5        “Account’) with non-party Citibank.
6
      17.Plaintiff used the Account primarily for personal, family, or household
7
8        purposes.
9     18.In or around 2016, Plaintiff began to experience financial hardships and fell
10
         behind on some of his bills.
11
12    19.On or about June 29, 2016, Plaintiff made his last payment on the Account.
13    20.Plaintiff never made a payment to Citibank or any other entity with respect to
14
         the Account after June 29, 2016.
15
16                    B. UNLAWFUL ATTEMPTS TO COLLECT
17    21.On or about December 2, 2020, Defendant filed a state court action against
18
         Plaintiff in an attempt to collect on the alleged balance on the Account. See
19
20       Exh. A, pg. 8.
21
      22.Defendant’s state law complaint inaccurately states that the date of last
22
         payment on the Account was May 22, 2018. Id. at pg. 9, ¶ 7.
23
24    23.However, Defendant attached exhibits to the complaint showing records from
25
         Citibank and statements that evidence a date of last payment as June 2016. Id.
26
         at pg. 18, 19.
27
28
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -4-
 Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 5 of 13 Page ID #:5



1     24.As a result, Defendant’s lawsuit is untimely and passed the statute of
2
         limitations.
3
4     25.Defendant’s lawsuit has falsely represented the character, amount, or legal

5        status of the alleged debt.
6
      26.Defendant has used false representations in connection with the collection of
7
8        the alleged debt.
9     27.Defendant knew or should have known that the Account was passed the statute
10
         of limitations and could no longer be legally enforced because Defendant’s
11
12       own records indicate as such.
13    28.Upon information and belief, Defendant has engaged and currently engages in
14
         similar unlawful pattern or practices by modifying the date of last payment on
15
16       debts that are passed the statute of limitations.
17                      C. INACCURATE CREDIT REPORTING
18
      29.In or around March 2021, Plaintiff pulled his credit report from Equifax
19
20       Information Services LLC.
21
      30.Plaintiff learned that Defendant was inaccurately reporting the Account with a
22
         date of last payment as May 01, 2018.
23
24    31.Plaintiff also learned that Defendant was inaccurately reporting payments
25
         being made in February 2019, April 2019, May 2019, June 2019, and July
26
         2019.
27
28
                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -5-
 Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 6 of 13 Page ID #:6



1          32.Upon information and belief, Defendant is also reporting the same inaccurate
2
              information to the other major credit reporting agencies, Experian and Trans
3
4             Union.

5          33.Defendant furnished information to the credit reporting agencies it knew or
6
              should have knew was inaccurate.
7
8          34.Defendant knew or should have known the information it was furnishing to the
9             credit reporting agencies was inaccurate because Defendant’s own records
10
              evidence a date of last payment in June 2016.
11
12         35.The inaccurate information being furnished by Defendant would lead
13            prospective credit lenders to believe that the Account was still within the
14
              statute of limitations and could be legally enforced.
15
16         36.The inaccurate information being furnished by Defendant negatively affected
17            Plaintiff’s credit worthiness, credit score and overall ability to obtain credit.
18
           37.As a result of Defendant’s actions, Plaintiff has suffered from significant
19
20            emotional and mental pain and anguish, including but not limited to, stress,
21
              anxiety, fear, confusion, headaches, and sleepless nights.
22
           38.Further, Plaintiff’s credit score, credit worthiness and ability to obtain credit
23
24            has been negatively impacted.
25
     ///
26
     ///
27
28
                                                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   -6-
 Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 7 of 13 Page ID #:7



1                                        COUNT I
2                                   Defendant Midland
     (Violations of the Consumer Credit Reporting Agencies Act, Cal. Civ. Code §
3                                       1785 et seq.)
4      39.Plaintiff incorporates herein by reference all of the above paragraphs of this

5         Complaint as though fully set forth herein at length.
6
7      40.Defendant violated the CCRAA. Defendants’ violations include, but are not

8         limited to, the following:
             a. Defendant violated Cal. Civ. Code § 1785.25 by furnishing information
9
10              on a specific transaction or experience to the credit reporting agencies
11              that Defendant knew or should have knew is incomplete or inaccurate
12
                    i. Plaintiff’s last payment on the Account was in June 2016.
13
14                 ii. Defendant knew or should have known that Plaintiff’s last
15                     payment was in June 2016 because Defendant’s own internal
16
                       records reflect as such.
17
18                iii. Defendant furnished inaccurate information to the credit
19                     reporting agencies indicating that Plaintiff’s date of last payment
20
                       was on May 01, 2018.
21
22                 iv. Further, Defendant furnished inaccurate information to the credit
23                     reporting agencies indicating that Plaintiff had made payments on
24
                       the Account in February 2019, April 2019, May 2019, June 2019,
25
26                     and July 2019.
27
       41.Defendant’s acts, as described above, were done willfully and knowingly.
28
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -7-
 Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 8 of 13 Page ID #:8



1     42.As a result of the foregoing violations of the CCCRAA, Defendant is liable
2
         to Plaintiff for actual damages, punitive damages, and attorneys’ fees and
3
4        costs pursuant to Cal. Civ. Code 1785.31.

5                                       COUNT II
6                                   Defendant Midland
              (Violations of the RFDCPA, Cal. Civ. Code § 1788 et seq.)
7     43. Plaintiff incorporates herein by reference all of the above paragraphs of this
8
         Complaint as though fully set forth herein at length.
9
10    44.Defendant violated the RFDCPA. Defendant’s violations include, but are not
11       limited to, the following:
12
            a. Defendant violated Cal. Civ. Code § 1788.14(b) by collecting or
13
14             attempting to collect from the debtor the whole or any part of the debt
15             collector’s fee or charges for services rendered, or other expense
16
               incurred by the debt collector in the collection of the consumer debt,
17
18             except as permitted by law;
19          b. Defendant violated Cal. Civ. Code § 1788.17 by collecting or
20
               attempting to collect a consumer debt without complying with the
21
22             provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of the
23
               United States Code (Fair Debt Collection Practices Act).
24
                   i. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
25
26                    U.S.C. § 1692e by using false, deceptive, or misleading
27
28
                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -8-
 Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 9 of 13 Page ID #:9



1                    representation or means in connection with the collection of any
2
                     debt; and
3
4                 ii. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
5                    U.S.C. § 1692e(2), which prohibits representation of (A) the
6
                     character, amount, or legal status of any debt; and
7
8                iii. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
9                    U.S.C. § 1692e(8), which prohibits communicating or
10
                     threatening to communicate to any person credit information
11
12                   which is known or which should be known to be false, including
13                   the failure to communicate that a disputed debt is disputed; and
14
                 iv. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
15
16                   U.S.C. § 1692e(10), which prohibits the use of any false
17                   representation or deceptive means to collect or attempt to collect
18
                     any debt or obtain information concerning a consumer; and
19
20                v. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
21
                     U.S.C. § 1692f by using unfair or unconscionable means in
22
                     connection with the collection of an alleged debt; and
23
24               vi. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
25
                     U.S.C. § 1692f(1), which prohibits the collection of any amount
26
                     (including any interest, fee, charge, or expense incidental to the
27
28
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                           -9-
Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 10 of 13 Page ID #:10



1                      principal obligation) unless such amount is expressly authorized
2
                       by the agreement creating the debt or permitted by law;
3
4      45.Defendant’s acts, as described above, were done intentionally with the

5         purpose of coercing Plaintiff to pay the alleged debt.
6
       46.Defendant knew or should have known that Plaintiff’s last payment was made
7
8         on June 29, 2016 because its own records reflect as such, and that the state
9         court lawsuit filed against Plaintiff in December 2020 was passed the statute
10
          of limitations. Despite its own internal records reflecting a date of last
11
12        payment in June 2016, Defendant proceeded to unlawfully collect on an
13        amount allegedly owed by Plaintiff.
14
       47.As a result of the foregoing violations of the RFDCPA, Defendant is liable to
15
16        Plaintiff for actual damages, statutory damages, and attorneys’ fees and costs.
17                                       COUNT III
18                                   Defendant Midland
                    (Violations of the FDCPA, 15 U.S.C. § 1692 et seq.)
19     48. Plaintiff incorporates herein by reference all of the above paragraphs of this
20
          Complaint as though fully set forth herein at length.
21
22     49.Defendant violated the FDCPA. Defendant’s violations include, but are not
23
          limited to, the following:
24
                    i. Defendant violated 15 U.S.C. § 1692e by using false, deceptive,
25
26                     or misleading representation or means in connection with the
27
                       collection of any debt; and
28
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                             - 10 -
Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 11 of 13 Page ID #:11



1                  ii. Defendant violated 15 U.S.C. § 1692e(2), which prohibits
2
                      representation of (A) the character, amount, or legal status of
3
4                     any debt; and

5                 iii. Defendant violated 15 U.S.C. § 1692e(8), by communicating or
6
                      threatening to communicate to any person credit information
7
8                     which is known or which should be known to be false, including
9                     the failure to communicate that a disputed debt is disputed; and
10
                  iv. Defendant violated 15 U.S.C. § 1692e(10), which prohibits the
11
12                    use of any false representation or deceptive means to collect or
13                    attempt to collect any debt or obtain information concerning a
14
                      consumer; and
15
16                 v. Defendant violated 15 U.S.C. § 1692f by using unfair or
17                    unconscionable means in connection with the collection of an
18
                      alleged debt; and
19
20                vi. Defendant violated 15 U.S.C. § 1692f(1), which prohibits the
21
                      collection of any amount (including any interest, fee, charge, or
22
                      expense incidental to the principal obligation) unless such amount
23
24                    is expressly authorized by the agreement creating the debt or
25
                      permitted by law;
26
       50.Defendant’s acts, as described above, were done knowingly and willfully.
27
28
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                           - 11 -
Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 12 of 13 Page ID #:12



1       51.As a result of the foregoing violations of the FDCPA, Defendant is liable to
2
           Plaintiff for declaratory judgment that Defendants’ conduct violated the
3
4          FDCPA, actual damages, statutory damages, and attorney’s fees and costs.

5                            PRAYER FOR RELIEF
6
           WHEREFORE, Plaintiff, Carlos Bermudez Jr respectfully requests that
7
8    judgment be entered against Defendants Midland Funding LLC for the following:
9       A. Declaratory judgment that Defendant violated the CCRAA;
10
        B. Actual damages pursuant CCRAA, Cal. Civ. Code § 1785.31(a)(1) and Cal.
11
12         Civ. Code § 1785.31(a)(2)(A);
13      C. Punitive damages of $5,000.00 per violation pursuant to CCRAA, Cal. Civ.
14
           Code § 1785.31(a)(2)(B);
15
16      D. Costs and attorney’s fees pursuant to CCRAA, Cal. Civ. Code §
17         1785.31(a)(1);
18
        E. Declaratory judgment that Defendant violated the RFDCPA;
19
20      F. Actual damages pursuant CCRAA, Cal. Civ. Code § 1788.30(a) and §
21
           1788.30(b);
22
        G. Statutory damages in the amount of $1,000 pursuant to Cal. Civ. Code §
23
24         1788.30(b);
25
        H. Costs and attorney’s fees pursuant to Cal. Civ. Code § 1788.30(c);
26
        I. Declaratory judgment that Defendant violated the FDCPA;
27
28
                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                             - 12 -
Case 2:21-cv-02801-KS Document 1 Filed 03/31/21 Page 13 of 13 Page ID #:13



1       J. Actual Damages pursuant to 15 U.S.C. 1692k(a)(1); and
2
        K. Statutory damages of $1,000.00 pursuant to 15 U.S.C. 1692k(2)(A); and
3
4       L. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. 1692k(a)(3);

5       M. Punitive damages to be determined at trial, for the sake of example and
6
            punishing defendants for their malicious conduct, pursuant to Cal. Civ. Code
7
8           § 3294(a);
9       N. Awarding Plaintiff any pre-judgment and post judgment interest as may be
10
            allowed under the law; and
11
12      O. Any other relief that this Court may deems appropriate.
13                               DEMAND FOR JURY TRIAL
14
            Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a
15
16   trial by jury of all issues so triable.
17
18                                               RESPECTFULLY SUBMITTED,
19   Dated: March 31, 2021                       By: /s/ Youssef H. Hammoud
20                                               Youssef H. Hammoud (SBN 321934)
                                                 PRICE LAW GROUP, APC
21
                                                 6345 Balboa Blvd, Suite 247
22                                               Encino, CA 91316
                                                 T: (818) 600-5596
23
                                                 F: (818) 600-5595
24                                               E: youssef@pricelawgroup.com
                                                 Attorneys for Plaintiff,
25
                                                 Carlos Bermudez Jr
26
27
28
                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                               - 13 -
